Employer appellant, Ted Collins Corporation, appeals from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of the Unemployment Insurance Referee holding that claimant was an employee and not an independent contractor while working as an actor in a radio production and that his employer was the appellant. Two issues are involved, (1) whether claimant was an employee or an independent contractor, and (2) if an employee, whether his employer was the appellant, Ted Collins Corporation, or the respondent, General Food Sales Co., Inc. There is sufficient legal evidence to sustain the finding of the Appeal Board that claimant was the employee of the appellant Ted Collins Corporation (Matter of Morton, 284 N. Y. 167; Matter of Stork Restaurant, Inc., V. 'Boland, 282 N. Y. 256), and the decision of the Appeal Board should be affirmed. Decision affirmed, without costs. All concur. [See 268 App. Div. 805.]